Exhibit 10.2

 

EMPLOYMENT AND SEVERANCE AGREEMENT

 

This Employment and Severance Agreement (“Agreement”), dated as of September 7,
2014 (the “Effective Date”), is entered into by and between Justin Garrity
(“Executive”) and TigerLogic Corporation (the “Company”).

 

1.                                      Duties and Scope of Employment.

 

(a)                            Position and Duties.  The Company agrees to
employ Executive as its President, with all duties and powers customarily
associated with such positions.  As the President, Executive shall report
directly to the Company’s Chief Executive Officer.  Executive shall have such
duties and authority as may be assigned by the Chief Executive Officer or the
Board of Directors of the Company (the “Board”).

 

(b)                            Obligations to the Company.  Executive shall
devote sufficient time, attention and energies to fulfill his duties as the
President of the Company.  During his employment with the Company, Executive
shall not be engaged in any competitive business activity without the express
written consent of the Board (which may be withheld or conditioned at the sole
discretion of the Board).  Executive may (i) participate in the activities of
professional trade organizations beneficial and related to the business of the
Company, (ii) engage in personal investing activities and/or charitable
activities consistent with any Company policy conditioning, limiting or
otherwise regulating investments and/or charitable activities (which may change
from time to time) or (iii) with the advance written consent of the Board, serve
as a member of the board of directors or advisory board (or their equivalents in
the case of a non-corporate entity) of businesses that are not competitors of
the Company, as determined in good faith by the Board, and charitable
organizations; provided that activities set forth in these clauses (i), (ii) or
(iii) do not, either individually or in the aggregate, interfere or otherwise
conflict with the services to be provided by the Executive hereunder (as
determined in good faith by the Board).

 

(c)                             No Conflicting Obligations.  Executive
represents and warrants to the Company that he has no confidential and/or trade
secret information of any of his prior employers (other than such information,
if any, which is contained in his unaided memory) and is under no obligations or
commitments, whether contractual or otherwise, that are inconsistent with his
obligations under this Agreement.  Executive represents and warrants that he
will not use or disclose, in connection with his employment by the Company, any
trade secrets or other proprietary information in which Executive has any right,
title or interest and that his employment by the Company as contemplated by this
Agreement shall not infringe or violate the rights of any other person or
entity.

 

(d)                            Other Employment Agreements Superseded.  Except
as otherwise provided herein, this Agreement supersedes all previous employment
agreements and offer letters between Executive and the Company, except with
respect to requirements for continued compliance with federal immigration laws
and Executive’s obligation to comply with the Company’s rules and standards of
conduct, including those set forth in employee Handbook or code of conduct
applicable to employees, generally. If Executive’s employment terminates for any
reason or for no reason, he shall not be entitled to any payments, benefits,
damages, awards

 

1

--------------------------------------------------------------------------------


 

or compensation other than as provided by this Agreement, or as may otherwise be
established under the Company’s then existing employee benefit plans as of the
date of termination.

 

2.                                      At-Will Employment.  Executive’s
employment with the Company constitutes “at-will” employment; accordingly, the
Company or Executive may terminate Executive’s employment at any time for any
reason (or no reason), and with Cause or Without Cause and with or without
advance notice, except as specifically provided otherwise herein.  Executive’s
employment shall terminate automatically in the event of his death.

 

3.                                      Compensation and Benefits.

 

(a)                                 Base Salary.  The Company shall pay
Executive as compensation for his services an annualized base salary of Two
Hundred Twenty Thousand dollars ($220,000.00) (the “Base Salary”), less
applicable deductions and withholdings, payable in periodic installments in
accordance with the Company’s regular payroll practices in effect from time to
time.  The Base Salary shall be reviewed and shall be subject to increase from
time to time at the sole discretion of the Board.

 

(b)                                 Vacation.  Executive shall be eligible to
receive paid time-off each year, including up to three weeks of vacation time
per year, in accordance with the standard procedures and policies established by
the Company and as may be modified from time to time.

 

(c)                                  Discretionary Bonus.  Executive shall be
eligible for a discretionary bonus to be awarded from time to time by the
Compensation Committee with the target of up to 50% of the Base Salary.

 

(d)                                 Employee Benefits.  For so long as Executive
is employed by the Company hereunder (and such other time periods referenced in
Section 4), Executive shall be entitled to participate in any employee benefit
plans and programs (including any and all health, dental, vision, insurance
programs and 401(k) plans) which are maintained by the Company for and generally
available to similarly-situated employees of the Company, all in accordance with
the terms and subject to the conditions of such plans and programs as in effect
from time to time.  Such benefit plans and programs may be modified from time to
time at the sole discretion of the Board.

 

(e)                                  Business Expenses.  Executive shall be
authorized to incur necessary and reasonable expenses in connection with his
duties hereunder.  Expenses shall be incurred pursuant to, and consistent with,
policies and procedures as established by the Company and as may be modified
from time to time.  The Company shall reimburse Executive for such expenses upon
presentation of an itemized accounting and appropriate supporting documentation,
in accordance with Company policy and procedures.

 

(f)                                   Equity Awards.  Executive may from time to
time be granted equity awards under the Company’s equity incentive plan as then
in effect.  Such grants, if any, shall be at the discretion of the Compensation
Committee; provided, however, that in connection with Executive’s appointment as
the President, Executive shall be entitled to receive a an incentive and/or
nonqualified stock option to purchase up to 500,000 shares of the Company’s
common stock at such exercise price as will be determined by the Compensation
Committee at the time of

 

2

--------------------------------------------------------------------------------


 

grant in accordance with the terms and conditions of the applicable equity
incentive plan and all applicable laws and regulations, which stock option will
be an incentive stock option to the maximum extent possible under applicable
law.  Conforming with the Company’s recent practices, such stock option grant
shall be subject to the Company’s standard vesting terms, as follows, subject to
your continued employment with the Company and subject to Section 4(b) below:
(i) twenty-five percent (25%) of the shares underlying the option will vest and
become exercisable on the first anniversary of the vesting commencement date,
which shall be the Effective Date, and (ii) the remaining shares will vest and
become exercisable with respect to one forty-eighth (1/48th) thereof on each
monthly anniversary of the vesting commencement date thereafter. Executive will
be required to sign appropriate stock options agreements governing the terms of
any grants under the equity incentive plan.

 

4.                                      Payments and Benefits Following
Termination of Employment.

 

(a)                                 Termination by the Company Without Cause or
by the Executive due to an Involuntary Termination: Severance Payment. This
Agreement may be terminated at any time by the Company Without Cause or by the
Executive due to an Involuntary Termination by written notice of termination to
the other party setting forth the effective termination date and a reasonably
detailed explanation of the basis of such termination.  If the Company elects to
terminate Executive’s employment Without Cause, or if Executive resigns due to
an Involuntary Termination, Executive shall receive all Accrued Obligations (as
defined below).  In addition, and subject to Section 4(d) of this Agreement, if
the Company terminates Executive’s employment Without Cause, or Executive
resigns due to an Involuntary Termination, then Executive shall be eligible for
a lump sum payment equal to six (6) months of Base Salary as in effect at the
time of  termination, plus an additional one month of Base Salary for each full
year of employment with the Company up to a maximum of 12 months, in the
aggregate, of Base Salary less applicable withholding taxes (the “Severance
Payment”).  The Severance Payment shall be subject to applicable withholdings
and other deductions as may be required by law from time to time or otherwise
authorized by the Executive.

 

(b)                                 Termination in Connection  with a Change of
Control.  If the employment of Executive is terminated Without Cause or
Executive resigns due to an Involuntary Termination within 12 months after a
Change of Control (as defined below), then subject to Section 4(f) of this
Agreement, Executive shall, in addition to the benefits set forth in
Section 4(a) of this Agreement be entitled to acceleration of the vesting of all
outstanding stock awards under any equity incentive plan of the Company to the
extent permitted under the terms of any such plan at the time such awards are
granted and under applicable laws and regulations.

 

(c)                                  Termination for Cause or Resignation Other
than Due to An Involuntary Termination.  This Agreement may be terminated at any
time by the Company with Cause or by the Executive for any reason other than due
to an Involuntary Termination by written notice of termination to the other
party setting forth the effective termination date. In the case of resignation
without Involuntary Termination, Executive shall provide a 30-day notice to the
Company.  In the case of termination by the Company for Cause, the notice of
termination shall set forth a reasonably detailed explanation of the basis on
which the Company claims Cause for the termination.  In the event that
(i) Executive’s employment is terminated by the Company at any time for Cause or
(ii) Executive terminates his employment at any time for any reason other

 

3

--------------------------------------------------------------------------------


 

than an Involuntary Termination, then, in any such case, upon the termination of
Executive’s employment, the Executive shall be entitled to receive from the
Company all Accrued Obligations.  Executive shall not be entitled to receive any
other payments or benefits by or from the Company except as otherwise required
pursuant to COBRA and the terms of any Company employee benefit plan, including,
without limitation, any Company equity incentive plan.

 

(d)                                 Conditions to Receipt of Severance Payment. 
As a prior condition to Executive receiving any Severance Payment under
Section 4(a), as applicable, of this Agreement, Executive shall satisfy the
following conditions.

 

(i)                                     Release.  Executive shall execute a
Separation Agreement and Release (the “Release”) within such period as is
specified in the Release and this Section 4(d) after termination of Executive’s
employment (whether by the Company or by Executive) and not later revoke such
Release.  The form of Release shall be provided to Executive within five days
following the termination of Executive’s employment.  Executive shall forfeit
all rights to the Severance Payment unless such Release is signed and delivered
and no longer subject to revocation (if applicable) within 45 days following the
date of Executive’s termination; provided that the foregoing requirements of
this Section 4(d) are met, the Severance Payments shall be made on the 60th day
following the date of Executive’s termination.

 

(ii)                              Other Conditions and Agreements.  Executive
shall comply with the nonsolicitation obligations set forth in Section 9 of this
Agreement and with his obligations under the Company’s At-Will Employment,
Confidential Information, Invention Assignment and Arbitration Agreement.

 

(e)                                  Termination Due to Death or Disability. 
This Agreement shall terminate immediately upon the death or Disability of the
Executive.  In any such case, the Executive, or Executive’s estate, shall be
entitled to receive from the Company all Accrued Obligations and shall be
entitled to no other payments or benefits by the Company except as otherwise
required for a direct family dependents pursuant to COBRA and the terms of any
Company employee benefit plan, including, without limitation, any Company equity
incentive plan or disability insurance plans.

 

(f)                                   Parachute Payments.  If any payment or
benefit Executive would receive in connection with a Change of Control from the
Company or otherwise (“Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”) and (ii) but for this sentence, be subject to the excise
tax imposed by Section 4999 of the Code (the “Excise Tax”), then such Payment
shall be either delivered in full, or delivered as to such lesser extent which
would result in no portion of such Payment being subject to the Excise Tax,
whichever of the foregoing amounts, taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax, results in
the Executive’s receipt, on an after-tax basis, of the greater amount of the
Payment, notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax.  If a reduction in payments or benefits constituting a
“parachute payment” is necessary, reduction shall occur in the following order: 
reduction of cash payments; cancellation of accelerated vesting of stock awards;
reduction of employee benefits.  In the event the acceleration of vesting of
stock award compensation is to be reduced, such acceleration of

 

4

--------------------------------------------------------------------------------


 

vesting shall be cancelled in reverse order of the date of grant of Executive’s
stock awards.   Unless Company and the grantee otherwise agree in writing, any
determination required under this Section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon Executive and the Company for
all purposes.  For purposes of making the calculations required by this Section,
the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable good faith interpretations
concerning the application of Section 280G and 4999 of the Code.  The Company
and Executive shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make a determination under
this Section.  The Company shall bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this Section.

 

(g)                                  Definitions.

 

(i)                                “Accrued Obligations” shall mean:
(A) Executive’s full Base Salary accrued as of the last day of Executive’s
employment with the Company; (B) a cash payment covering all accrued and unused
paid time off (if any) earned through the last day of Executive’s employment
with the Company; and (C) any unreimbursed business expenses under Section 3(e).

 

(ii)                             “Involuntary Termination” except as provided
below, for all purposes under this Agreement, “Involuntary Termination” means
Executive’s resignation or other termination of employment due to the occurrence
of any of the following events: (A) without Executive’s express written consent,
the substantial reduction of Executive’s duties or responsibilities relative to
Executive’s duties or responsibilities in effect immediately prior to such
reduction; provided, however, that a reduction in duties or responsibilities
solely by virtue of the Company being acquired and made part of a larger entity
(as, for example, when the Vice President of the Company remains as such
following a Change of Control and is not made the Vice President of the
acquiring corporation) shall not constitute “Involuntary Termination”;
(B) without Executive’s express written consent, a material reduction by the
Company in Executive’s base compensation as in effect immediately prior to such
reduction; (C) without Executive’s express written consent, a material reduction
by the Company in the kind or level of employee benefits package is
significantly reduced; (D) Executive’s relocation to a facility or a location
more than 50 miles from Executive’s then present location, without Executive’s
express written consent; (E) any purported termination of Executive by the
Company which is not for death, Disability or for Cause; or (F) the failure of
the Company to obtain the assumption of this Agreement by any successors. 
Moreover, a resignation by Executive shall not be considered to be a resignation
due to an Involuntary Termination unless (A) Executive notifies the Company of
the event constituting the Involuntary Termination within 30 days of the
occurrence of such event, (B) the Company fails to remedy such event within 30
days after receiving such notice and (C) Executive resigns more than 31 days,
but not more than 60 days, after the Company receives such notice and before the
Company remedies the event.

 

(iii)                          “Cause” shall mean a termination of Executive’s
employment for any of the following reasons:  (A) gross and willful failure to
perform services; (B) conviction of, or a plea of “guilty” or “no contest” to, a
felony under the laws of the United States or any state thereof, if such felony
either is work-related or materially impairs Executive’s ability to

 

5

--------------------------------------------------------------------------------


 

perform services for the Company; (C) a material breach of fiduciary duty,
including fraud, embezzlement, dishonesty or any intentional action that
materially injures the Company as determined in good faith by the Company’s
Board of Directors; or (D) a material breach of the At-Will Employment,
Confidential Information, Invention Assignment and Arbitration Agreement.  In
all of the foregoing cases, the Company shall provide written notice to
Executive indicating in reasonable detail the event or circumstances that
constitute Cause under this Agreement and the Company will provide Executive 45
days to cure such breach or failure prior to termination for Cause.  During such
45-day cure period, the Company may place Executive on unpaid leave.  A
termination of Executive’s employment by the Company in any other circumstance
or for any other reason will be a termination “Without Cause.”

 

(iv)                         “Disability” shall mean Executive is physically or
mentally unable regularly to perform his duties hereunder for a period in excess
of 60 consecutive days or more than 90 days in any consecutive 12 month period. 
The Company shall make a good faith determination of whether Executive is
physically or mentally unable to regularly perform his duties subject to its
review and consideration of any physical and/or mental health information
provided to it by Executive.

 

(v)                            “Change of Control” shall mean:  (A) any “person”
(a such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) who becomes the “beneficial owner” (as
defined in Rule 13d-3 of the Exchange Act), directly or indirectly, of
securities of the Company representing 50% or more of the total voting power
represented by the Company’s then outstanding voting securities, provided,
however, that Change in Control shall not include any change resulting from any
capital financings of the Company; or (B) the consummation of the sale or
disposition by the Company of all or substantially all of the Company’s assets;
or (C) the consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least (50% of
the total voting power represented by the voting securities of the Company or
such surviving entity or its parent outstanding immediately after such merger or
consolidation.

 

5.                                      Successors.

 

(a)                            Company’s Successors.  This Agreement shall be
binding upon any successor (whether direct or indirect and whether by purchase,
lease, merger, consolidation, liquidation or otherwise) to all or substantially
all of the Company’s business and/or assets.  The Company shall require any
successor, by agreement in form and substance reasonably satisfactory to the
Executive, to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform it if no such
succession had taken place.  For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
that becomes bound by this Agreement.

 

(b)                            Executive’s Successors.  This Agreement and all
rights of Executive hereunder shall inure to the benefit of, and be enforceable
by, Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

6

--------------------------------------------------------------------------------


 

6.                                      Arbitration.  In the event of any
dispute or claim relating to or arising out of Executive’s employment
relationship or its termination, Executive and the Company agree that (a) any
and all disputes between Executive and the Company (or any of its agents,
officers, directors, or employees, each of whom is an intended beneficiary of
this agreement to arbitrate) must be resolved exclusively through final and
binding arbitration, (b) as a result of this mutual agreement to arbitrate, both
Executive and the Company are waiving any and all rights to a trial before a
court and/or jury, but all remedies that would be available in court will be
available in arbitration, (iii) all disputes shall be resolved by a neutral
arbitrator who shall issue a written opinion, (iv) the arbitration shall provide
for adequate discovery and (v) the Company shall pay all arbitration forum fees,
but each party shall be responsible for its own attorney fees and legal costs
except as otherwise provided by law.  This agreement to arbitrate does not apply
to claims that may be brought before the National Labor Relations Board.

 

7.                                      WAIVER OF RIGHT TO JURY.  EXECUTIVE AND
THE COMPANY UNDERSTAND AND AGREE THAT THE ARBITRATION OF DISPUTES AND CLAIMS
UNDER THIS AGREEMENT SHALL BE INSTEAD OF A TRIAL BEFORE A COURT OR JURY.

 

8.                                      Confidential Information.  Executive
shall abide by the Company’s rules and regulations.  Executive agrees to
maintain the confidentiality of all confidential, proprietary, and trade secret
information of the Company.  Executive shall abide by the terms of the At-Will
Employment, Confidential Information, Invention Assignment and Arbitration
Agreement.

 

9.                                      Nonsolicitation.  For a period of one
(1) year following the termination of Executive’s employment for any reason,
Executive agrees that he shall not, directly or indirectly, (a) divert or
attempt to divert from the Company (or any subsidiary of, or another entity
controlled by, the Company) any business of any kind in which it is engaged,
including, without limitation, the solicitation of or interference with any of
it suppliers or customers or (b) solicit, hire, recruit, or employ any person or
entity who is employed by or has a contractual relationship with the Company, or
encourage any person or entity who is employed by or has a contractual
relationship with the Company to terminate their employment or contractual
relationship with the Company.

 

10.                               Miscellaneous Provisions.

 

(a)                            Notice.  Notices and all other communications
contemplated by this Agreement shall be in writing and shall be deemed to have
been duly given when personally delivered or when mailed by overnight courier,
U.S. registered or certified mail, return receipt requested and postage
prepaid.  Mailed notices shall be addressed to Executive at the home address
which he most recently communicated to the Company in writing.  In the case of
the Company, mailed notices shall be addressed to its corporate headquarters,
and all notices shall be directed to the attention of its Secretary.

 

(b)                            Modifications and Waivers.  No provision of this
Agreement shall be modified, waived or discharged unless the modification,
waiver or discharge is agreed to in writing and signed by Executive and by an
authorized officer of the Company (other than Executive).  No waiver by either
party of any breach of, or of compliance with, any condition or

 

7

--------------------------------------------------------------------------------


 

provision of this Agreement by the other party shall be considered a waiver of
any other condition or provision or of the same condition or provision at
another time.

 

(c)                             Entire Agreement. No other agreements,
representations or understandings (whether oral or written) which are not
expressly set forth in this Agreement have been made or entered into by either
party with respect to the subject matter of this Agreement.  This Agreement, the
At-Will Employment, Confidential Information, Invention Assignment and
Arbitration Agreement, and applicable equity incentive plans (and related
agreements) contain the entire understanding of the parties with respect to the
subject matter hereof.

 

(d)                            Taxes.  All payments made under this Agreement
shall be subject to reduction to reflect taxes or other charges that are
required to be withheld by applicable law.

 

(e)                             Choice of Law.  The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of California.

 

(f)                              Severability.  The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision hereof, which shall
remain in full force and effect.

 

(g)                             No Assignment.  This Agreement and all rights
and obligations of Executive hereunder are personal to Executive and may not be
transferred or assigned by Executive.

 

(h)                            Headings.  The headings of the sections contained
in this Agreement are for reference purposes only and shall not in any way
affect the meaning or interpretation of any provision of this Agreement.

 

(i)                                Counterparts.  This Agreement may be executed
in multiple counterparts (including facsimile and electronic “.pdf” copies
thereof), each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument.

 

(j)                               Compliance with Section 409A.  The parties
intend that this Agreement (and all payments and other benefits provided under
this Agreement) be exempt from the requirements of Section 409A of the Code and
the regulations and ruling issued thereunder (collectively “Section 409A”), to
the maximum extent possible, whether pursuant to the short-term deferral
exception described in Treasury Regulation Section 1.409A-1(b)(4), the
involuntary separation pay plan exception described in Treasury Regulation
Section 1.409A-1(b)(9)(iii), or otherwise.  To the extent Section 409A is
applicable to such payments, the parties intend that this Agreement (and such
payments and benefits) comply with the deferral, payout and other limitations
and restrictions imposed under Section 409A.  Notwithstanding any other
provision of this Agreement to the contrary, this Agreement shall be
interpreted, operated and administered in a manner consistent with such
intentions.  Without limiting the generality of the foregoing, and
notwithstanding any other provision of this Agreement to the contrary:

 

(i)                                     if at the time Executive’s employment
terminates, Executive is a “specified employee,” as defined in Treasury
Regulation Section 1.409A-1(i) and determined using the identification
methodology selected by the Company from time to time, or if none, the

 

8

--------------------------------------------------------------------------------


 

default methodology, any and all amounts payable under this Agreement on account
of such termination of employment that would (but for this provision) be payable
within six (6) months following the date of termination, shall instead be paid
in a lump sum on the first day of the seventh month following the date on which
Executive’s employment terminates or, if earlier, upon Executive’s death, except
(i) to the extent of amounts that do not constitute a deferral of compensation
within the meaning of Treasury Regulation Section 1.409A-1(b) (including without
limitation by reason of the safe harbor set forth in Treasury Regulation
Section 1.409A1(b)(9)(iii), as determined by the Company in its reasonable good
faith discretion); (ii) benefits which qualify as excepted welfare benefits
pursuant to Treasury Regulation Section 1.409A 1(a)(5); and (iii) other amounts
or benefits that are not subject to the requirements of Section 409A;

 

(ii)                             a termination of employment shall not be deemed
to have occurred for purposes of any provision of this Agreement providing for
the payment of amounts or benefits upon or following a termination of employment
unless such termination is also a “separation from service,” as defined in
Treasury Regulation Section 1.409A-1(h) after giving effect to the presumptions
contained therein, and, for purposes of any such provision of this Agreement,
references to a “terminate,” “termination,” “termination of employment,”
“resignation,” “resign” and like terms shall mean separation from service;

 

(iii)                          each payment made under this Agreement shall be
treated as a separate payment and the right to a series of installment payments
under this Agreement, including, without limitation, under Section 4(a), shall
be treated as a right to a series of separate payments;

 

(iv)                         with regard to any provision in this Agreement,
including, without limitation, Section 3(e), that provides for reimbursement of
expenses or in-kind benefits, except for any expense, reimbursement or in-kind
benefit provided pursuant to this Agreement that does not constitute a “deferral
of compensation,” within the meaning of Treasury Regulation
Section 1.409A-1(b) (including, without limitation, by reason of the safe harbor
set forth in Treasury Regulation Section 1.409A-1(b)(9)(iii), as determined by
the Company in its reasonable good faith discretion), (i) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year and (iii) such payments shall be made on or
before the last day of Executive’s taxable year following the taxable year in
which the expense occurred; and

 

(v)                            in no event shall the Company or any of its
parents, subsidiaries or affiliates, be liable for any additional tax, interest
or penalty that may be imposed on Executive by Section 409A or damages for
failing to comply with, or be exempt from, Section 409A.

 

[Signature Page Follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer or member of the Board, as of the
day and year first above written.

 

 

 

EXECUTIVE

 

 

 

 

 

 

By:

/s/ Justin Garrity

 

 

Name: Justin Garrity

 

 

 

 

 

 

 

TIGERLOGIC CORPORATION

 

 

 

 

 

 

 

By:

/s/ Brad Timchuk

 

 

Name: Brad Timchuk

 

 

Title: Chief Executive Officer

 

10

--------------------------------------------------------------------------------